The complaint in the present action alleges a claim of legal malpractice on the part of the defendant attorney, who has moved for a summary judgment.
The thrust of the defendant's motion is that in a legal malpractice action the plaintiff must prove not only that had it not been for the attorney's delict a judgment would have been obtained but also that such a judgment was collectible.
In support of his motion the defendant offers the fact that in response to interrogatories and a request for production directed to the plaintiff's ability to collect any judgment obtained against the third party (Luigi Orsini) the plaintiff listed certain insurance policies, which the defendant points out do not provide coverage for the third party.
The plaintiff has not filed a counteraffidavit or furnished other documentary evidence suggesting the existence of a disputed factual issue. Further, the plaintiff *Page 145 
has not filed any writing placing in issue the factual content or interpretation of policies of insurance which he has offered in satisfaction of the requirement in this type of case relating to collectibility of any judgment which may have been obtained. See Bartha v. WaterburyHouse Wrecking Co., 190 Conn. 8, 11-12,459 A.2d 115 (1983).
   The defendant's motion for summary judgment is granted.